Case 1:20-cv-03153-BMC Document 16-9 Filed 10/15/20 Page 1 of 3 PagelD #: 85

EXHIBIT H
ZELENITZ, SHAPIRO & D’AGOSTINO, P.C.

Sraptey M. ZELENITZ

Lisa A, 5 AGOSTINO

John Tverdy
20-CV -03153

DATE

ATTORNEYS AT LAW
138-44 QUEENS BOULEVARD
Briarwood, New York | 1435
Tel: (718) Se3a-!iil
Fax: (F | 8) 725-9606

October 14, 2020

DESCRIPTION:

Professional Services

3/30/2020"
3/31/2020
7/15/2020;

16/2020.

7/30/2020

8/5/2020

8/18/2020

8/19/2020

8/20/2020
8/24/2020

8/25/2020

8/28/2020

- Call with. client, performed research + drafting complaint |
Call with client + finished drafting complaint + reviewed complaint -

Filed Summons, Complaint, Civil Sheet & arranged for service

Received email RE: initial status cont & review mandatory
requirements

Filed affidavits of service

Call with client RE: update

Attention to file & docket for status of the case
Call from client RE: update

Drafted Request for default, affirmation ¢ & proposed certificate of
default + review EDNY rules

Printed, scanned & filed request to enter certificate of default &
proposed certificate of default

Call with court RE: upcoming conference on 8-27-2020

Drafted letter + arranged service on Corporate D through SOS

Dominic A. BAYLON
EMILY CLARKE.
BENJAMIN L. FEDERIC!
SaRAd SMITH
NICHOLAS P, STOCKTON
MaRS S. LEWIS
BRITTANY L. PROMING
SAMANTHA SURDI
LAVINIA ACARL

TIME

4,25
2.25

0.75
0.50
0.25

0.25

0.25
1.50

0.50
0.25

0.25

Aen ee CAMVJENIENTLY LOCATED THROUGHOUT NEW YORK City
9/1/2020

9/8/2020

9/24/2020

9/25/2020

9/28/2020

10/2/2020

10/6/2020

10/8/2020

10/9/2020

10/9/2020

10/15/2020

Return client call RE: status of case
Received, scanned & e-filed the affidavit of service — Metro Auto
Call with client Re: update

Drafted request for certificate of default & proposed certificate of
default —- Metro Auto

Printed, signed & filed request for certificate of default against
Metro Auto Body & proposed certificate of default

Review order Re: filing default judgment motion & deadline
Call with client

Drafted default judgment motion & damage schedule/calculations
+ call with client

Started drafting memo of law in support DJ motion + proposed
judgment; Research

Research + finished drafting Memo in support of DJ motion;
client’s affidavit + call with client

Review and edited memo of law in support, arranged exhibits
for DJ motion

Additional expenses

7/15/2020
7/22/2020
7/22/2920
8/28/2020
9/1/2020

Total Time

Total Amount
Filing Fee - Complaint
Service of process - Metro Auto Body
Service of process - John Antonioli

Overnight - Fedex (process server copies)
Process server to serve Metro Auto Body
through SOS

Total expenses

Total amount of this bill

0.25
0.25

0.25

0.25

0.25
0.25

0.25

3.50

3.00

2.75

2.25

24.25

$ 8,487.50

$400.00
$ 69.00
$ 34.50
$ 25.00

$ 60.00

$e

$588.50

$ 9,076.00
